Citation Nr: 0218531	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-31 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to direct service connection for 
hypertension.

2.  Entitlement to service connection for peptic ulcers.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and entitlement to a disability 
rating greater than 20 percent following the initial grant 
of service connection for diabetes mellitus will be the 
subject of a separate later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  In July 1999, the Board remanded this case to 
the RO for additional adjudication.  The case has been 
returned to the Board for further appellate consideration.

The veteran presented videoconference hearing testimony 
before a member of the Board in February 1999.  That Board 
member is no longer with the Board and in July 2002, the 
veteran was advised that he was entitled to another 
hearing.  In a statement received in August 2002, the 
veteran indicated he did not want another hearing and for 
the Board to proceed with his appeal.  

Following remand of this case to the RO, additional 
evidentiary development was conducted and additional 
evidence was received.  The veteran was last sent a 
supplemental statement of the case in February 2001.  
Following issuance of this supplemental statement of the 
case, additional evidence was received that is either 
duplicative of evidence already in the file or is not 
relevant to determining whether hypertension or peptic 
ulcers were incurred in service.  Therefore, it is not 
necessary to return these issues to the RO for issuance of 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2002)

The Board will be undertaking additional development on 
the issue of service connection for acquired psychiatric 
disorder, to include PTSD pursuant to the of 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the action is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving notice concerning the development and 
reviewing your response to the notice, the Board will 
prepare a separate decision on that issue.  The Board will 
also undertake further action on the veteran's notice of 
disagreement for a disability rating greater than 20 
percent for diabetes mellitus in the separate decision.

The veteran has submitted a claim for service connection 
for cancer of a kidney and removal of a kidney to the 
Board.  This matter will be referred in the later decision 
to the RO for consideration.  Additionally, in statements 
and at the veteran's videoconference hearing before the 
member of the Board, he raised the issue of service 
connection for hypertension secondary to PTSD.  This issue 
has not been developed for appellate review and the issue 
of service connection for PTSD is pending in an appellate 
status.  Accordingly, the secondary service connection 
issue will also be referred to the RO for further 
consideration in the later decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no evidence of hypertension in service or 
within one year of discharge from service.

3.  There is no evidence of peptic ulcers in service or 
within one year of discharge from service.


CONCLUSIONS OF LAW

1.  Hypertension was no incurred in or aggravated by 
active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.326 (2002).

2.  Peptic ulcers were no incurred in or aggravated by 
active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records do not show any diagnosis or 
treatment for high blood pressure or hypertension, or for 
peptic ulcers.  An April 1962 flight physical shows the 
clinical evaluation of the heart, vascular system, and 
abdomen and viscera was normal.  Blood pressure was126/84.  
The veteran denied a history of high or low blood 
pressure, or of stomach or intestine trouble.  A June 1962 
clinical record entry does note an entry of stomach pain 
and diarrhea.  At discharge, the veteran indicated he had 
not had high or low blood pressure.  He did indicate he 
had had stomach or intestinal trouble.  The examiner noted 
gastroenteritis and diarrhea in 1962 in Vietnam with no 
complications and no sequelae.  The clinical evaluation of 
the heart, vascular system, and abdomen and viscera was 
normal.  Blood pressure was 120/76.

A private medical record entry from February 1983 notes 
the veteran had had some problems with hypertension.  
Blood pressure was 130/90 and 150/100.  The veteran was 
taking Corgard (a beta adrenergic receptor blocking agent 
that reduces heart rate and output, and blood pressure).  
The veteran was prescribed hydrochlorothiazide (a diuretic 
and antihypertensive).  Other entries and medications 
listed were illegible.  

The veteran was hospitalized in March 1983.  He indicated 
he had not had an active ulcer as far as he knew.  He 
underwent an upper gastrointestinal (GI) study with 
findings that were most likely a small active ulcer in the 
duodenal bulb.  He was on hydrochlorothiazide for 
hypertension, which he had had for one year.

At the time of a private examination, conducted in January 
1988, the veteran indicated he had high blood pressure 
since 1982 and peptic ulcers from 1983 to 1986.  

VA medical records from 1987 to 1996 show evaluation and 
treatment for hypertension and dyspepsia.  

The veteran presented videoconference hearing testimony 
before a member of the Board in February 1999.  He 
testified that he had stomach problems in Vietnam and was 
told by a medic that it was a preulcerous condition due to 
dehydration.  He indicated the stomach problems cleared up 
and he did not have further problems until the late 1970's 
when he had peptic ulcers as shown in an upper GI.  He 
further testified that the stomach problems that developed 
after service felt the same as the problems he had in 
service.  The veteran also testified that he was given a 
diagnosis of hypertension in 1981 or 1982.  He indicated 
he was on blood pressure medications.   

The veteran received a VA general medical examination in 
December 2000.  The veteran indicated he was diagnosed 
with hypertension in 1982 and with reference to the peptic 
ulcer disease he indicated that it was in his records that 
he took Tagamet.  The veteran also indicated he had an 
upper GI which showed hiatal hernia.  The veteran's blood 
pressure was within normal parameters at 125/75 on 
medication.  The diagnoses included hypertension that was 
stable with medication and lifestyle modifications, and 
history of hiatal hernia with no medical treatment.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is 
liberalizing and therefore applicable to this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran was 
informed of the requirements for a grant of the benefits 
sought in the August 1997 statement of the case and the 
October 2002 VA letter to the veteran.  The statement of 
the case and the February 2001 supplemental statement of 
the case provided the veteran with a summary of the 
evidence in the record used for the determinations.  
Therefore, the veteran was advised of the evidence 
necessary to substantiate his claims.  The October 2002 VA 
letter to the veteran also advised him of the evidence 
necessary to substantiate his claim and that if he 
identified such evidence or sources of evidence, VA would 
assume the responsibility of attempting to obtain the 
evidence for his claim.  In response to this letter, the 
veteran submitted additional medical records that are not 
pertinent to deciding the issues of service connection for 
hypertension and peptic ulcers.  The veteran has received 
a VA examination.  Neither the veteran nor his 
representative has identified additional relevant evidence 
of probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to these claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b) (2002).  
Service connection may also be granted when all of the 
evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days 
or more and hypertension or peptic ulcers become manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

Hypertension

The service medical records do not show any diagnosis or 
treatment for high blood pressure or hypertension, nor do 
the records show elevated blood pressure values.  At the 
time of the April 1962 flight physical and at discharge, 
the veteran indicated he had not had high blood pressure.  
Additionally, the heart and vascular system were normal 
for the flight physical and the separation examination, 
and blood pressure was not elevated.  The first indication 
in the medical evidence in the claims file of elevated 
blood pressure or hypertension was in 1983 when private 
medical records showed the veteran was taking 
antihypertensive medications and that he had problems with 
hypertension.  A 1983 private hospital record shows the 
veteran had been diagnosed with hypertension one year 
earlier and the veteran testified that he was diagnosed 
with hypertension in 1981 or 1982.  This was almost 20 
years following service.  Therefore, there is no evidence 
of hypertension in service or within one year of discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2002).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.326 (2002).

Peptic ulcers

The service medical records do not show any diagnosis or 
treatment for peptic ulcers during service.  At the April 
1962 flight physical the veteran denied a history of 
stomach or intestine trouble, and the clinical evaluation 
of the abdomen and viscera was normal.  The service 
medical records do show a June 1962 clinical record entry 
which notes stomach pain and diarrhea.  The veteran has 
testified that at this time a medic told him and that this 
was a preulcerous condition.  However, a lay person's 
account about what he was told by a clinician does not 
constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  At discharge from service, 
the veteran indicated he had had stomach or intestinal 
trouble which the examiner indicated was gastroenteritis 
in 1962 in Vietnam with no complication and no sequelae.  
The clinical evaluation of the abdomen and viscera was 
normal.  Since there was no diagnosis of a peptic ulcer 
during service and there were no abnormalities at 
discharge, there is no evidence of a peptic ulcer during 
service.  The first indication of any ulcer problems is in 
private medical records dated in 1983 where an upper GI 
series shows findings that were likely a small ulcer in 
the duodenal bulb.  This was approximately 20 years after 
service.  Accordingly, there is no evidence of a peptic 
ulcer during service or within one year of discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2002).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
peptic ulcers.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.326 (2002).



ORDER

Entitlement to direct service connection for hypertension 
is denied.

Entitlement to service connection for peptic ulcers is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



